Case 3:20-cv-03011-TLB Document 34 _ Filed 04/23/20 Page 1 of 4 PagelD #: 107

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION
LANCE JOSEPH PARKER PLAINTIFF
Vv. CASE NO. 3:20-CV-03011
PROBATION OFFICER SUZANNE
VILLINES; and DANIEL MEHN,
Carroll County Sheriff's Office (CCSO) DEFENDANTS
OPINION AND ORDER
This is a civil rights action filed by Plaintiff Lance Joseph Parker pursuant to 42
U.S.C. § 1983. Parker proceeds pro se and in forma pauperis. The case is before the
Court on the Motion to Dismiss (Doc. 19) filed by Probation Officer Suzanne Villines.
Parker has responded to the Motion (Doc. 28).
1. BACKGROUND
According to the allegations of the Amended Complaint, Villines, a probation
officer, submitted a false and malicious report that resulted in Parker’s arrest. (Doc. 5,
p. 5). Villines is alleged to have submitted the false report to the prosecuting attorney,
Tony Rogers.' /d.at7. Parker maintains that Villines abused her “power and authority.”
Id. at9. Parker was arrested and is currently being detained. /d. at 4—5.

Parker also names Daniel Mehn? of the Crawford County Sheriffs Office as a

Defendant. Specially, Parker alleges that “Mehn wrote false reports [and] followed thru

 

‘ Tony Rogers was dismissed as a party to this action by Opinion and Order (Doc. 10)
entered on February 14, 2020.

2 No rank is specified.
Case 3:20-cv-03011-TLB Document 34 Filed 04/23/20 Page 2 of 4 PagelD #: 108

with a(n] unlawful arrest and reports.” /d. at 8. Parker also alleges that inmates at the
Crawford County Detention Center (“CCDC”) have encouraged him to bring Eighth
Amendment claims in this lawsuit, as Parker believes his treatment at the CCDC has
been “horrible.” /d. Parker does not claim in his Amended Complaint that Mehn is
responsible for his poor treatment at the CCDC.

Parker is in the CCDC awaiting trial. According to the docket sheet in his criminal
case, he is charged with a felony offense of threatening a judicial officer/jury. State v.
Parker, O8ECR-19-179.

ll. LEGAL STANDARD

Rule 8(a) contains the general pleading rules and requires a complaint to present
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). “In order to meet this standard and survive a motion to dismiss
under Rule 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face.” Braden v. Wal-Mart Stores, Inc.,
588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotations omitted)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. While the Court will
liberally construe a pro se plaintiff's complaint, the plaintiff must allege sufficient facts to

support his claims. Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

 

3 Public records, including some court documents, may be considered on a motion under
Rule 12(b)(6). Levy v. Ohi, 477 F.3d 988, 991 (8th Cir. 2007).
2
Case 3:20-cv-03011-TLB Document 34 _ Filed 04/23/20 Page 3 of 4 PagelD #: 109

lll. DISCUSSION

It is a settled principle of comity that state courts should be allowed to exercise
their functions without interference from the federal courts, particularly when a state
criminal trial is pending. Hicks v. Miranda, 422 U.S. 332 (1975). In Younger, the Court
held that absent extraordinary circumstances, federal courts should not interfere with
state criminal prosecutions. Younger, 401 U.S. at54. The Younger abstention doctrine
applies “if the proceeding: (1) involves an ongoing state judicial proceeding, (2) implicates
an important state interest, and (3) provides an adequate opportunity to raise
constitutional challenges in the state proceeding.” Hudson v. Campbell, 663 F.3d 985,
987 (8th Cir. 2011).

Clearly, Younger abstention applies to this case. Parker's state criminal case was
pending when he filed this case and is still pending. Parker indicates that he filed this
case precisely so that it would interrupt and interfere with his state criminal case. There
are important state law interests involved in enforcing the state’s criminal laws and in
allowing state courts to administer their own cases. Parker has not identified any barrier
to his ability to raise in state court his claims about unlawful arrest and the filing of a false
and malicious probation report. In fact, these claims are more properly asserted in the
state criminal case because they go directly to the issue of whether the state had probable
cause to arrest Parker and hold him for trial. The Court therefore concludes that all
claims against Villines and Mehn are subject to dismissal under Younger abstention, and
there is no need to address Villines’ alternative argument about whether Parker

adequately exhausted his administrative remedies.
Case 3:20-cv-03011-TLB Document 34 Filed 04/23/20 Page 4 of 4 PagelD #: 110

IV. CONCLUSION
For the reasons stated, Probation Officer Suzanne Villines’ Motion to Dismiss
(Doc. 19) is GRANTED, AND THIS CASE IS DISMISSED in its entirety. Plaintiff may

raise his conditions of confinement clans a separate lawsuit, if desired.

IT IS SO ORDERED on this 235, of April, f* | ft

    
 

 

FIMOTEY.L. BROOKS
ED STATSS DISTRICT JUDGE
